                   Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                          Case Number: CR I9-138-BLG-SPW-2
 BREANNE LEE WIEDER                                                        USM Number: 17902-046
                                                                           Nicole R. Gallagher
                                                                           Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1 of the Indictment, fded 10/18/2019
       pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:9220.F Prohibited Person in Possession Of A Firearm.                                          08/13/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   Count 2 of the Indictment is dismissed on the motion of the United States


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             January 6,2021
                                                             Date oflmposition of Judgment




                                                              ignature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judac


                                                             January 6, 2021
                                                             Date
Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 2 of 7
Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 3 of 7
Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 4 of 7
Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 5 of 7
Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 6 of 7
Case 1:19-cr-00138-SPW Document 73 Filed 01/07/21 Page 7 of 7
